DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 9, 324, 660 and US Patent No 10, 615, 125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I: 	 Claims 1-14 drawn to a semiconductor wafer, classified in H01L 23/544.
Group II:	 Claims 21-27, drawn to a method of manufacturing a semiconductor wafer classified in H01L25/50.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Invention I can be made by another and .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 102(a)/(b) as being anticipated by Tsai (US 2008/0246031). 
Regarding claim 7, Tsai discloses a semiconductor wafer (Fig.3, numeral 24), comprising: a first surface and a second surface opposite to the first surface (Fig.5); a first conductive pad (32) adjacent to a kef area of the first surface; and a plurality of conductive columns (46); (56) each  in the kerf area and including a first end and a second end (Fig.4, numeral 32; [0021]; [0025]), the first end directly contacting the first conductive pad (32), and the second end being a part of the second surface (54), the plurality of conductive columns arranged in pattern.
Regarding claim 11, Tsai discloses wherein a surface of the first conductive pad (32) protrudes beyond the first surface (24) ([0020]).
Regarding claim 13, Tsai discloses wherein the plurality of conductive columns includes a first conductive column (46), a second conductive column (46) and a third conductive column (46), the first conductive column and the second conductive column arranged in a first direction, and the first conductive column and the third conductive column arranged in a second direction that crosses the first direction (Fig.3; note: column (46) under (32)).
Regarding claim 14, Tsai discloses wherein the plurality of conductive columns are arranged in a two dimensional pattern (Fig.3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai as applied to claim 7 above, and further in view of Rangel (US 2006/0278979).
Regarding claim 8, Tsai does not explicitly disclose that the first conductive pad is of a non-rectangular shape.
Rangel however discloses that the first conductive pad is of a non-rectangular shape (Fig.2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsai with Rangel to have the first conductive pad is of a non-rectangular for the purpose of die to die alignment (Rangel, Abstract).
Claim 10 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai as applied to claim  7above, and further in view of  Yen (US 2009/0224791).
Regarding claim 10, Tsai does not disclose discloses wherein the first conductive pad and the plurality of conductive columns are of a same material.
	Tsai however discloses that the plurality of conductive columns made of copper ([0020]). Tsai further discloses that the first conductive pads are test pads ([0020]). And Yen discloses that the test pads are made from copper ([0017]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Tsai with Yen to have the first conductive pad and the plurality of conductive columns are of a same material for the purpose of simplifying manufacturing process.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest  a first alignment structure having: a first discrete base adjacent to the first surface of the first wafer; a first plurality of discrete transmission columns each extending directly from the first discrete base through the first wafer to the second surface and each exposed from the second surface, the first plurality of discrete transmission columns including a first discrete transmission column and a second discrete transmission column, the first discrete transmission column and the second discrete transmission column being electrically connected to one another through the first discrete base; and a second alignment structure spaced apart from the first alignment structure, the second alignment structure having: a second discrete base adjacent to the first surface of the first wafer, the second discrete base being spaced apart from the first discrete base; and a second plurality of transmission columns extending from the second discrete base through the first wafer to the second surface, the second plurality of discrete transmission columns including a third discrete transmission column and a fourth discrete transmission column, the third discrete transmission column and the fourth discrete transmission column being electrically connected to one another through the second discrete base as recited by claim 1.
Claims 2-6 are allowable due to their dependence on allowable claim 1.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest wherein an end surface of the second end of a conductive column of the plurality of conductive columns is exposed from the second surface as required by claim 12.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been considered but they are not fully persuasive. 
Applicant’s arguments that Tsai does not disclose that the second end being a part of the second surface are not persuasive because Tsai discloses that the layer (54) extends to the bottom metallization layer formed on the wafer and thus, (54) is considered to be a part of the second surface of wafer, i.e. the second end (56) is also a part of the second surface of wafer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891